Citation Nr: 1449214	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for depressive disorder.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served with the Army Reserve from November 1979 to August 1994, which included periods of active duty for training from November 1979 to April 1980 and from June 27, 1991 to July 11, 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  In that decision, the RO granted service connection for depressive disorder and assigned an initial 30 percent disability rating, effective from August 13, 2009.

In January 2010, the RO assigned an initial 50 percent disability rating for depressive disorder, effective from August 13, 2009.

In May 2010, a Decision Review Officer granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from August 13, 2009.

The Board remanded this matter in June 2012 for further development.  The Board also denied entitlement to an effective date earlier than August 13, 2009 for the award of a TDIU.

In April 2013, the Board denied the appeal for a higher initial rating for depressive disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a March 2014 memorandum decision, the Court set aside the Board's April 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran has reported on various occasions that she has received psychiatric treatment from Dr. Sims and Dr. Buford.  Although the Veteran has submitted some treatment records from these physicians, the evidence reflects that there are likely additional treatment records that have not yet been obtained.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any additional relevant treatment records from Dr. Sims and Dr. Buford.  Thus, a remand is necessary to attempt to obtain these records.

Moreover, the Veteran contended in a July 2011 statement that vocational rehabilitation records had not been properly considered.  There is no vocational rehabilitation folder currently included with the claims file and any such evidence may be relevant to the issue currently on appeal.  Hence, any such records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder, including all counseling records.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of her treatment for a psychiatric disability from Dr. Sims and Dr. Buford.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claim.

3.  The veteran should be afforded a VA psychiatric examination to determine the nature and severity of his depressive disorder.  All appropriate tests and studies should be performed and all findings should be reported in detail.  The claims folder must be made available to the examiner for review prior to the examination.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning Scale (GAF), and include a definition of the numerical code assigned.  

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



